Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 06/29/2022 with respect to claim 1 have been considered but are moot because the arguments do not apply to the teachings of Baks (US 20160049723 of record) and Lin (US 20170040266) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723 of record), hereinafter Baks, in view of Lin et al (US 20170040266), hereinafter Lin.

Regarding claim 1,
Baks discloses a radio frequency (RF) front end (a wireless package, Fig 9; paragraph [0067]), comprising:
a package substrate (a package carrier 110, Fig 1A; paragraph [0068]);
a first die (a RFIC chip 130-1, Fig 9) attached to a first surface (a side 110-2, Fig 1A) of the package substrate, wherein the first die comprises CMOS components (paragraph [0019]);
a second die (a RFIC chip 130-2, Fig 9) attached to the first surface of the package substrate, wherein the second die comprises amplification circuitry (paragraph [0019]), and wherein the second die is separate (Fig 9) from the first die; and
an antenna (a phased array configuration 900, Fig 9) attached to a second surface (a side 110-1, Fig 1A) of the package substrate, wherein the second surface is opposite from the first surface (Fig 1A).
Baks does not teach the second die (the RFIC chip 130-2) is distinct from the first die.
	However, Lin teaches a radio frequency (RF) front end (a semiconductor package structure 20, Fig 2), comprising:
a package substrate (a molding compound 120, Fig 2);
a first die (a semiconductor die 110, Fig 2) attached to a first surface (a surface 101, Fig 2) of the package substrate;
a second die (a semiconductor die 210, Fig 2) attached to the first surface of the package substrate, wherein the second die is separate (Fig 2) and distinct (Fig 2) from the first die.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radio frequency (RF) front end comprising a second die attached to a first surface of a package substrate, wherein the second die being separate and distinct from a first die in Baks as taught by Lin, in order to provide a reduced-size semiconductor package enabling wireless communications.
[AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image1.png
    910
    808
    media_image1.png
    Greyscale



[AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image2.png
    623
    623
    media_image2.png
    Greyscale


[AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image3.png
    743
    653
    media_image3.png
    Greyscale

Regarding claim 2,
Baks in view of Lin discloses the claimed invention, as discussed in claim 1.
Baks discloses the second die (130) is packaged on a second package substrate (140), wherein the second package substrate is attached to the first surface of the package substrate (110).

Regarding claims 3 and 10,
Baks in view of Lin discloses the claimed invention, as discussed in claim 1.
Baks discloses at least in Fig. 1, the second die (130) is directly attached to the first surface of the package substrate (110) with a first level interconnect (170), and second die is positioned directly above the antenna (124).

Regarding claims 9 and 12,
Baks in view of Lin discloses the claimed invention, as discussed in claim 1.
Baks the second die has a die thickness that is 200 pm or greater, and the antenna is a mm-wave antenna. It would have been an obvious matter of design choice to select thickness of dies and antenna’s type since such a modification would have involved a mere change in the sizes/dimensions/types of elements. Changes in dimensions/types are generally recognized as being within the level of ordinary skill in the art to achieve desired results.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723 of record), hereinafter Baks, in view of Lin et al (US 20170040266), hereinafter Lin, and Li et al (US 10440813 of record), hereinafter Li.

Regarding claim 4,
Baks in view of Lin discloses the claimed invention, as discussed in claim 1.
Baks as modified does not teach a mold layer over the first surface of the package substrate, wherein the first die and the second die are at least partially embedded in the mold layer.
Li discloses, at least in Figs. 1 & 3 & 9 and cols. 2 &15+, a mold layer (47; 97) over a first surface of the package substrate, wherein the first die and the second die (dies 32 & 34 in Figs. 1& 3; dies 93, col. 2 Lines 50+) are at least partially embedded in the mold layer (47; 97). It would have been obvious to provide Bake “device with the mold layer as taught by Li in order to enclose the device for protecting components from damages from external environment.



Regarding claim 5,
Baks in view of Lin and Li discloses the claimed invention, as discussed in claim 4.
Baks teaches a backside surface of the second die is exposed.

Regarding claims 6-8,
Baks in view of Lin and Li discloses the claimed invention, as discussed in claim 4.
Li discloses, in Figs. 3 & 9, the second die (32, 93) is completely embedded in the mold layer (47; 97), and a heat spreader (50; 98) formed over the mold layer (47, 97) wherein a backside surface of the second die (32; 93) contacts the heat spreader (50;98).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571)270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845